        Case 1:19-cv-02232-MLB Document 3 Filed 05/16/19 Page 1 of 18




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


D.J.
       Plaintiff,
                                             Civil Action No.
v.

COLUMBIA AT SYLVAN HILLS,
L.P.

and

COLUMBIA RESIDENTIAL, LLC;

and

HOUSING AUTHORITY OF THE
CITY OF ATLANTA,

       Defendants.


                                   COMPLAINT

                         PRELIMINARY STATEMENT
1.     D.J. is an indigent individual diagnosed with schizoaffective disorder bipolar

type, and PTSD, and is a current recipient of housing subsidies provided by

Defendants.

2.     Her disability requires her to take medication in order to control the

symptoms of her disabilities.

                                       1
         Case 1:19-cv-02232-MLB Document 3 Filed 05/16/19 Page 2 of 18




3.     D.J. stopped taking her medications in December 2017. As a result, in April

2018, she became agitated and angry with the management and other tenants.

Because of this, on April 6, 2018, management sent her a notification of lease

termination due to disruptive behavior.

4.     D.J. requested a reasonable accommodation because her behavior was a

result of her disabilities.

5.     Defendants refused this accommodation.

6.     D.J. has since become compliant with taking her medication and

participating in therapy. As a result D.J. has not exhibited any disruptive behavior

since April 2018.

7.     D.J. currently has an Assertive Community Treatment (ACT) team

placement through Georgia Rehabilitation Outreach (GRO).

8.     The ACT team provides supportive services and medical treatments.

9.     One year after the April 2018 incidents, Defendants notified D.J. that they

were upholding the termination of her lease because of disruptive behavior.

10.    Because of Defendants’ denial of her accommodation requests, D.J is at

imminent risk of losing her housing. Defendant’s refusal to accommodate D.J. puts

her at risk for eviction from her home and loss of her subsidized housing.




                                       2 of 18
         Case 1:19-cv-02232-MLB Document 3 Filed 05/16/19 Page 3 of 18




                          JURISDICTION AND VENUE
11.     Jurisdiction over this action is conferred upon this Court by 28 U.S.C. §

1331.

12.     Declaratory relief is authorized by 28 U.S.C. §§ 2201(a) and 2202 and Rule

57 of the Federal Rules of Civil Procedure. Injunctive relief is authorized by Rule

65 of the Federal Rules of Civil Procedure.

13.     Venue properly lies with this District pursuant to 28 U.S.C. § 1391(b).

                                        PARTIES

                                   I.      Plaintiff.
14.     D.J. is a resident of Atlanta, Georgia and lives at Defendants’ apartment

complex, Sylvan Hills Apartments. She has been diagnosed with mental

impairments, schizoaffective disorder, bipolar disorder, and PTSD, which

substantially impair her ability to work, concentrate, and interact with others. The

Social Security Administration determined she is a person with a disability and

awarded her Supplemental Security Income (SSI).

                                  II.    Defendants.
15.     Defendant Housing Authority of the City of Atlanta (“AHA”) is a public

nonprofit authorized under O.C.G.A. § 8-3-30 and a recipient of federal funds from

the US Department of Housing and Urban Development (HUD) to provide housing

to low-income and very low-income families in the city of Atlanta. AHA entered

                                         3 of 18
        Case 1:19-cv-02232-MLB Document 3 Filed 05/16/19 Page 4 of 18




into long-term housing assistance agreements with Defendant Columbia at Sylvan

Hills, L.P. to provide its subsidized housing where Plaintiff lives. AHA also

provides the rules and procedures to which Plaintiff and Defendants Columbia at

Sylvan Hills, L.P. and Columbia Residential, LLC are subject. These rules and

procedures include requiring Columbia at Sylvan Hills, L.P. and Columbia

Residential, LLC to follow all federal and state laws under the Fair Housing Act,

Section 504 of the Rehabilitation Act and the American’s with Disabilities Act.

AHA’s principal office is located in Atlanta, Georgia, and it may be served through

its interim Chief Executive Officer, Brandon Riddick-Seals, at 230 John Wesley

Dobbs Ave., NE, Atlanta, Georgia 30303.

16.   Defendant Columbia at Sylvan Hills, L.P. is a domestic limited partnership

whose principal place of business is located in Fulton County. Columbia at Sylvan

Hills, L.P. has a contract with the AHA to provide subsidized housing to persons,

like Plaintiff, who are low-income. Through its contract with the AHA, Columbia

at Sylvan Hills, L.P. receives federal funding from HUD. Columbia at Sylvan

Hills, L.P. has its principal office in Atlanta, Georgia, and may be served with

process through its registered agent, Noel F. Khalil, 1718 Peachtree St., Suite 684,

Atlanta, Georgia, 30309.




                                       4 of 18
           Case 1:19-cv-02232-MLB Document 3 Filed 05/16/19 Page 5 of 18




17.   Defendant Columbia Residential, LLC is a domestic limited liability

company whose principal place of business is located in Fulton County. Columbia

Residential is the recipient of federal funds through Columbia at Sylvan Hills, L.P.

and the AHA to manage subsidized housing where Plaintiff resides. Columbia

Residential has its principal office in Atlanta, Georgia, and may be served with

process through its registered agent, Noel F. Khalil, 1718 Peachtree St., Suite 684,

Atlanta, Georgia, 30309.

                            FACTUAL BACKGROUND

      I.       Plaintiff’s Disabilities and Defendants’ Failure to Provide Plaintiff
               With Reasonable Accommodations.
18.   D.J. has been a resident of Sylvan Hills Apartments, located southwest of

downtown Atlanta, since March 2013.

19.   D.J. is a 49-year-old woman. She is approximately 5 feet 7 inches tall and

weighs approximately 120 pounds.

20.   Prior to living at Sylvan Hills Apartments, D.J. was homeless.

21.   Her current home is the first where she has lived on her own and

independently from others in many years.

22.   D.J. has been hospitalized many times since her late teens.

23.   She has been diagnosed with various mental disorders since she was a teen.




                                       5 of 18
          Case 1:19-cv-02232-MLB Document 3 Filed 05/16/19 Page 6 of 18




24.      D.J. had recently been diagnosed with schizoaffective disorder bipolar type,

and PTSD.

25.      D.J.’s impairment causes her to have delusions and experience symptoms

such as anxiety, paranoia, irritability, and agitation.

26.      Her disabilities substantially impair her ability to work, concentrate, and

interact with others.

27.      As a result of her disabilities, D.J. takes medicine to help control the

symptoms of her disabilities.

28.      D.J. was enrolled in the HOPE Atlanta Supportive Living program

administered by Traveler’s Aid when she moved into Sylvan Hills Apartments.

Travelers Aid International, Inc., https://www.travelersaid.org/tai-members/hope-

atlanta-2/.

29.      HOPE’s stated mission include a “combination of housing relocation

services with home-based, intensive case management” to enable “homeless

persons to break the cycle of homelessness.” It does not include medical services.

HOPE Atlanta, https://hopeatlanta.org/programs/.

30.      D.J. met with HOPE staff once a month to discuss her medication

compliance and her independent living, and other issues pertaining to her well-

being.


                                          6 of 18
        Case 1:19-cv-02232-MLB Document 3 Filed 05/16/19 Page 7 of 18




31.   On or around December 2017, D.J. stopped taking her medications.

32.   At some point one of her HOPE advisors noticed a difference in her

demeanor but didn’t follow through on the possible cause.

33.   In April 2018, D.J. had an episode where she was agitated and angry with

management and other tenants.

34.   D.J. said things to other tenants that they felt were inappropriate.

35.   On two occasions, D.J. paced back and forth in the parking lot and in front

of the management office yelling at staff.

36.   On another occasion, D.J. started yelling at a manager very close to her face.

37.   As a result of these April 2018 incidents, Columbia Residential sent D.J. a

proposed lease termination.

38.   D.J. asked for an informal hearing which was held in May 2018.

39.   On May 31, 2018, Columbia Residential sent D.J. notice it was upholding

the lease termination.

40.   On September 5, 2018, counsel for D.J. sent counsel for Columbia

Residential a formal request for reasonable accommodation as D.J. had started

taking her medications and had not had any problems since April 2018.

41.   The parties met two times try to work out a way D.J. could remain in the

complex; the most recent was held on January 30, 2019.


                                       7 of 18
        Case 1:19-cv-02232-MLB Document 3 Filed 05/16/19 Page 8 of 18




42.   Columbia Residential advised it would allow her time to engage an ACT

team for support and to find other housing (further described in paragraphs 44-46).

43.   Columbia Residential cited an incident in July 2018 when they showed up to

Defendant’s apartment unannounced as a problem and she would not let them in,

although no incident report was entered into her tenant file.

44.   In March 2019, D.J. contacted Georgia Rehabilitation Outreach (GRO) in

order to engage with the Assertive Community Treatment (ACT) Program.

45.   GRO provides “community-based specialty behavioral health treatment and

supports to men and women in DeKalb and Fulton counties.” It began services to

reverse an alarming trend of homelessness, hospitalizations, and arrests among

persons with serious persistent mental illness. Georgia Rehabilitation Outreach,

Inc., https://www.garehaboutreach.org/.

46.   The ACT Program is a multidisciplinary team approach that includes

“diagnostic assessment, medication management and education, vocational

training, employment assistance, social and life skills training, conflict resolution

skills training, housing support, etc. These interventions are provided individually

and in a group environment 3 – 5 times per week. The teams are accessible 24

hours a day, 365 days a year. Unlike traditional office-based mental health

programs, ACT provides time unlimited mobile outreach services in the


                                       8 of 18
        Case 1:19-cv-02232-MLB Document 3 Filed 05/16/19 Page 9 of 18




communities where the consumers live.” Georgia Rehabilitation Outreach, Inc.,

https://www.garehaboutreach.org/programs/.

47.   Prior to participating with the ACT team, D.J. had a doctor through the

Peachford Behavioral Health System. He has since moved out of state.

48.   Since March 2019, D.J. has met many times with the ACT team and at least

three times with her assigned psychiatrist.

49.   D.J. is currently prescribed injectable medicines which help her stay

compliant.

50.   On April 11, 2019, Columbia Residential sent a letter through its counsel to

D.J. and her counsel that it would not entertain any further accommodation and

terminated the lease effective April 30, 2019, even though there have been no

further incidents with Plaintiff for more than a year.

51.   On April 22, 2019 counsel for D.J. sent a final request for accommodation

asking that her lease not be terminated for the incidents in April 2018, and to allow

her to remain in her unit.

52.   Counsel for D.J. sent counsel for AHA copies of the requests for reasonable

accommodation and the denial.




                                       9 of 18
        Case 1:19-cv-02232-MLB Document 3 Filed 05/16/19 Page 10 of 18




53.    AHA met with Columbia Residential. AHA believes it is not in the position

to affect the Columbia Residential’s decision to deny D.J. her accommodation

request.

54.    As a result of Defendants’ actions D.J. has suffered anxiety and depression

as a result of her very real fear that she will be evicted and homeless.

                               CLAIMS FOR RELIEF

              I.     First Claim: Violations of the Fair Housing Act
55.    The allegations in preceding paragraphs of this Complaint are incorporated

by reference as if set forth in their entirety.

56.    Defendants are in the business of renting dwellings as defined in 42 U.S.C. §

3603(c).

57.    Plaintiff’s apartment is subject to the Fair Housing Act pursuant to 42

U.S.C. § 3603(a).

58.    Plaintiff is a person with a handicap as defined by the Fair Housing Act. 42

U.S.C. § 3602(h).

                               Denial of Accommodation

59.    The Fair Housing Act prohibits discrimination in the form of “a refusal to

make reasonable accommodations in rules, policies, practices, or services, when




                                         10 of 18
       Case 1:19-cv-02232-MLB Document 3 Filed 05/16/19 Page 11 of 18




such accommodations may be necessary to afford such person equal opportunity to

use and enjoy a dwelling.” 42 U.S.C. § 3604(f)(3)(B).

60.   Plaintiff requested a reasonable accommodation from Defendants when she

requested that they withdraw the lease termination, and allow her to remain a

resident despite the April 2018 incidents caused by her disability.

61.   Plaintiff’s request for accommodation was necessary to afford her an

opportunity to use and enjoy the apartment.

62.   Defendants discriminated against Plaintiff by refusing to grant her requests

for reasonable accommodation.

63.   As a result of the Defendants’ refusal to accommodate her, Plaintiff has

suffered emotional damages.

 Defendants denied or made Plaintiff’s apartment unavailable and discriminated
against Plaintiff in the terms, conditions, or privileges of the apartment because of
                                    her disability

64.    The FHA prohibits Defendants from “discriminat[ing] in the sale or rental,

or […] otherwise mak[ing] unavailable or deny[ing], a dwelling to any buyer or

renter because of a handicap.” 42 U.S.C. § 3604(f)(1).

65.   Likewise, the FHA prohibits Defendants from “discriminat[ing] against any

person in the terms, conditions, or privileges” of a dwelling. 42 U.S.C. §

3604(f)(2).


                                      11 of 18
             Case 1:19-cv-02232-MLB Document 3 Filed 05/16/19 Page 12 of 18




66.         Defendants’ notice of lease violation is an adverse action that made

Plaintiff’s apartment unavailable or denies Plaintiff the use and enjoyment of her

apartment.

67.         Defendants’ decision is to terminate Plaintiff’s lease is based on her

disability. Defendants knew she had a disability, they knew she had stopped taking

her medications, and they knew that without her medications she could have

outbursts such as the ones she had in April 2018.

68.         As a result of Defendants’ discriminatory acts, Plaintiff has suffered

emotional damages.

69.         Defendants’ reckless disregard and indifference toward the Plaintiff’s right

to accommodation and discriminatory treatment of Plaintiff warrants the

imposition of punitive damages in an amount to be determined at trial.

      II.      Second Claim: Violations of Section 504 of the Rehabilitation Act
70.         The allegations in preceding paragraphs of this Complaint are incorporated

by reference as if set forth in their entirety.

71.         Defendants are “recipients” who were extended “Federal financial

assistance,” as defined by Section 504 of the Rehabilitation Act of 1973 and

implementing regulations. 45 C.F.R. § 84.3(f), (h), (k); 7 C.F.R. § 15b.3(f), (g).




                                            12 of 18
         Case 1:19-cv-02232-MLB Document 3 Filed 05/16/19 Page 13 of 18




72.     Plaintiff is a “qualified individual with a disability” under and Section 504

of the Rehabilitation Act of 1973, at 29 U.S.C. § 705(9)(B), (20)(B).

73.     Section 504 of the Rehabilitation Act prohibits Defendants from excluding

Plaintiff from participation in, denying Plaintiff the benefits of, or subjecting

Plaintiff to discrimination under its housing program “solely by reason of her

disability.” 29 U.S.C.A. § 794(a).

74.     Plaintiff requested a reasonable accommodation of Defendants’ decision that

Plaintiff violated the terms of her lease or Defendants’ rules.

75.     Plaintiff’s violation of her lease or Defendants’ rules was a manifestation of

her disability.

76.     Defendants’ decision to terminate Plaintiff’s lease is based on her disability.

77.     Defendants’ denial of Plaintiff’s request for reasonable accommodation

violates Section 504 of the Rehabilitation Act.

78.     Defendants’ intentional discrimination against Plaintiff because of her

disability violates Section 504 of the Rehabilitation Act.

 III.    Third Claim: Defendant AHA’s Violation of Title II of the Americans
                            with Disabilities Act

          AHA is liable for the discriminatory acts of its housing providers

79.     The allegations in preceding paragraphs of this Complaint are incorporated

by reference as if set forth in their entirety.

                                         13 of 18
       Case 1:19-cv-02232-MLB Document 3 Filed 05/16/19 Page 14 of 18




80.   Plaintiff is a “qualified individual with a disability” under the meaning of

Title II of the ADA, 42 U.S.C. § 12102(1) and 28 C.F.R. § 35.104.

81.   The AHA is a “public entity” within the meaning of the ADA, 42 U.S.C. §

12131(1)(A), (B) and 28 C.F.R. § 35.104.

82.   Under the ADA a “public entity shall make reasonable modifications in

policies, practices, or procedures when the modifications are necessary to avoid

discrimination on the basis of disability, unless the public entity can demonstrate

that making the modifications would fundamentally alter the nature of the service,

program, or activity.” 28 C.F.R. § 35.130(b)(7).

83.   AHA has contracted its authority to provide reasonable accommodations to

tenants in its housing program to Defendants Columbia at Sylvan Hills, LP and

Columbia Residential, LLC.

84.   AHA likewise delegated its authority to provide a grievance process to

Defendants Columbia at Sylvan Hills, L.P. and Columbia Residential, LLC.

85.   AHA disclaims any ability to overturn Columbia at Sylvan Hills, L.P. and

Columbia Residential’ s decision to deny Plaintiff’s request for a reasonable

accommodation or to terminate Plaintiff’s lease.




                                      14 of 18
          Case 1:19-cv-02232-MLB Document 3 Filed 05/16/19 Page 15 of 18




86.      AHA does not sanction violations or take reasonable measures to prevent

violations of the ADA by Defendants Columbia at Sylvan Hills, L.P. or Columbia

Residential.

87.      AHA does not enforce its own rules or policies regarding compliance with

the ADA.

88.      Plaintiff sent a copy of her reasonable accommodation request to AHA after

Columbia Residential denied the request.

89.      AHA did not overturn Defendants Columbia at Sylvan Hills and Columbia

Residential’s decision to deny Plaintiff’s accommodation and terminate Plaintiff’s

lease.

90.      Regulations interpreting the rights of disabled persons in HUD’s programs

and under the ADA prohibit AHA from discriminating against individuals with

disabilities through contractual, licensing, or other arrangements. 24 C.F.R. §

8.4(b)(1)(v); 28 C.F.R. § 35.130(b)(1).

91.      This includes the “[use of] criteria or methods of administration” that “have

the effect of subjecting qualified individuals with disabilities to discrimination on

the basis of disability” or “have the purpose or effect of defeating or substantially

impairing accomplishment of the objectives of the public entity's program with

respect to individuals with disabilities.” 28 C.F.R. § § 35.130(b)(3).


                                        15 of 18
        Case 1:19-cv-02232-MLB Document 3 Filed 05/16/19 Page 16 of 18




92.    AHA is therefore liable for the discriminatory acts of Defendants Columbia

at Sylvan Hills, L.P. and Columbia Residential and for its own failure to structure

its relationship with its housing providers to ensure their compliance with the

ADA.

                             REQUEST FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court:

A.     Assume jurisdiction over this matter;

B.     Award Plaintiff compensatory and actual damages, including for the

       emotional harm she suffered.

C.     Award Plaintiff punitive damages based on Defendants’ intentional and

       reckless behavior toward Plaintiff’s rights under the Fair Housing Act.

D.     Enter a declaratory judgment, in accordance with 28 U.S.C. § 2201 and Fed.

       R. Civ. P. 57, declaring that the Defendants’ actions, and failures or refusals

       to act, violate federal statutes and regulations.

E.     Enter temporary, preliminary and permanent injunctive relief, requiring

       Defendants to comply with the Fair Housing Act, Americans with

       Disabilities Act, and Section 504 of the Rehabilitation Act and the

       implementing federal regulations of those Acts, by:

       1)    Providing Plaintiff with an accommodation of her disability;



                                        16 of 18
       Case 1:19-cv-02232-MLB Document 3 Filed 05/16/19 Page 17 of 18




      2)    Ceasing discrimination against Plaintiff;

F.    Award Plaintiff her costs and reasonable attorneys’ fees pursuant to 42

      U.S.C. § 12205 (ADA); and 29 U.S.C. § 794(a) (Section 504); and 42

      U.S.C. § 3613(c) (Fair Housing Act).

G.    Order such other, and further, relief as the Court deems equitable and just.

Respectfully submitted, this 16th day of May 2019.

                                           /s/ Anne E. Carder
                                           Anne E. Carder
                                           GA Bar No. 094686
                                           Atlanta Legal Aid Society, Inc.
                                           aecarder@atlantalegalaid.org

                                           Charles R. Bliss
                                           GA Bar No. 063385
                                           crbliss@atlantalegalaid.org

                                           Wingo F. Smith
                                           GA Bar No. 147896
ATLANTA LEGAL AID SOCIETY                  wfsmith@atlantalegalaid.org
54 Ellis St., NE
Atlanta, GA 30303                          Miriam Gutman
Tel. (404) 614-3920                        GA Bar No. 170768
Fax (404) 614-3997                         mgutman@atlantalegalaid.org

                                           Margaret L. Kinnear
                                           GA Bar No. 421799
                                           mlkinnear@atlantalegalaid.org

                                           Attorneys for Plaintiff




                                     17 of 18
       Case 1:19-cv-02232-MLB Document 3 Filed 05/16/19 Page 18 of 18




             CERTIFICATE OF COMPLIANCE WITH LR 5.1

     I hereby certify that the foregoing document is written in 14 point Times

New Roman font in accordance with Local Rule 5.1.

                                             /s/ Anne E. Carder
                                             Anne E. Carder
                                             GA Bar No. 094686
                                             Atlanta Legal Aid Society, Inc.
                                             aecarder@atlantalegalaid.org




                                  18 of 18
